295 F.2d 39
John A. PAVLOVSCAK, Appellantv.John L. LEWIS, Henry G. Schmidt and Josephine Roche, asTrustees of the United Mine Workers of AmericaWelfare and Retirement Fund.
No. 13604.
United States Court of Appeals Third Circuit.
Argued Oct. 17, 1961.Decided Oct. 25, 1961.

Appeal from the United States District Court for the Western District of Pennsylvania; John W. McIlwaine, Judge.
Jerome M. Libenson, Pittsburgh, Pa., for appellant.
Charles L. Widman, Washington, D.C.  (Val J. Mitch, Harold H. Bacon, Washington, D.C., Alexander Unkovic, Edward P. Good, Kountz, Fry & Meyer, Pittsburgh, Pa., on the brief), for appellees.
Before KALODNER, HASTIE and GANEY, Circuit Judges.
PER CURIAM.


1
Upon review of the record we find no error.


2
The order of the District Court, 190 F.Supp. 205, directing entry of judgment in favor of defendants and its further Order denying the plaintiff's motion for a new trial will be affirmed.